—Plaintiff’s exceptions sustained, and motion for new trial granted, with costs to plaintiff to abide event. Held, the plaintiff established on the trial a violation by the defendant of the provisions of section 262 of the Agricultural Law,* in that a barrel of apples packed and offered for sale by him on or about January 11,1917, was misbranded and adulterated; that after making proof of the marking of the barrel and such offer of sale, it was not necessary for the plaintiff to make further proof that the apples contained therein were grown in this State. All concur.